Title: From James Madison to John Graham, 29 August 1809
From: Madison, James
To: Graham, John


Dear SirMontpellier Aug. 29. 1809
I have recd. yours accompanied by the Resolution of M. T. recommending 10 persons &ca. with Poindexters seclection [sic]. As I presume there is no blank commission signed for such a case, I must ask you to forward one without delay; and you will oblige me further, by any lights you can throw on the characters in question. I am a stranger to all of them. Should there be a blank Commission in the office signed, I wish you to avoid delay by filling it as may be judged best, with the aid of Poindexters letter, and any other sources of information within reach; and forwarding it immediately to the Territory. Perhaps Govr. Holmes may have written on the subject. Be so good as to hand the letters on a military case, to Mr. S. of the War office and to let Mr G. of the Navy office, know that I will attend to his communication on the subject of transferrable appropriations, by the next Mail. I recd. it just as I was leaving home on an excursion, from which I have just returned. Accept my respects & friendly wishes.
James Madison
